J-S10032-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA            :    IN THE SUPERIOR COURT OF
                                        :          PENNSYLVANIA
                   Appellee             :
                                        :
            v.                          :
                                        :
CHRISTOPHER COTTLE                      :
                                        :
                   Appellant            :        No. 1425 EDA 2018

               Appeal from the PCRA Order April 26, 2018
          In the Court of Common Pleas of Philadelphia County
          Criminal Division at No(s): CP-51-CR-0000962-2008


BEFORE:   GANTMAN, P.J.E., STABILE, J., and COLINS*, J.

MEMORANDUM BY GANTMAN, P.J.E.:                      FILED MARCH 22, 2019

     Appellant, Christopher Cottle, appeals from the order entered in the

Philadelphia County Court of Common Pleas, which denied his first petition

brought pursuant to the Post Conviction Relief Act (“PCRA”), at 42 Pa.C.S.A.

§§ 9541-9546. We affirm.

     In its opinion, the PCRA court fully and correctly sets forth the relevant

facts and procedural history of this case.   Therefore, we have no need to

restate them.    Procedurally, we add initial PCRA counsel filed a motion to

withdraw as counsel on April 26, 2018, when the court stated on record it

denied Appellant PCRA relief.    That same day, the PCRA court permitted

counsel to withdraw and appointed new PCRA counsel.          Appellant filed a

timely notice of appeal on May 16, 2018. The PCRA court ordered Appellant

on May 21, 2018, to file a concise statement of errors complained of on


____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S10032-19


appeal per Pa.R.A.P. 1925(b); Appellant complied on July 5, 2018, following

an extension.

      Appellant raises two issues for our review:

         WHETHER THE [PCRA] COURT ERRED IN DISMISSING
         APPELLANT’S PETITION UNDER THE [PCRA] WITHOUT AN
         EVIDENTIARY HEARING[?]

         WHETHER THE [PCRA] COURT ERRED IN DISMISSING
         APPELLANT’S AMENDED PETITION UNDER THE [PCRA][?]

(Appellant’s Brief at 4).

      Our standard of review of the denial of a PCRA petition is limited to

examining    whether        the   evidence    of   record    supports     the     court’s

determination    and    whether      its     decision   is   free    of   legal    error.

Commonwealth v. Conway, 14 A.3d 101, 109 (Pa.Super. 2011), appeal

denied, 612 Pa. 687, 29 A.3d 795 (2011). This Court grants great deference

to the findings of the PCRA court if the record contains any support for those

findings. Commonwealth v. Boyd, 923 A.2d 513, 515 (Pa.Super. 2007),

appeal denied, 593 Pa. 754, 932 A.2d 74 (2007).                     We give no such

deference, however, to the court’s legal conclusions.           Commonwealth v.

Ford, 44 A.3d 1190, 1194 (Pa.Super. 2012).              Further, a petitioner is not

entitled to a PCRA hearing as a matter of right; the PCRA court can decline

to hold a hearing if there is no genuine issue concerning any material fact,

the petitioner is not entitled to PCRA relief, and no purpose would be served

by any further proceedings.        Commonwealth v. Wah, 42 A.3d 335, 338

(Pa.Super. 2012); Pa.R.Crim.P. 907.

                                           -2-
J-S10032-19


      The        law   presumes      counsel    has    rendered    effective    assistance.

Commonwealth v. Williams, 597 Pa. 109, 950 A.2d 294 (2008). Under

the traditional analysis, to prevail on a claim of ineffective assistance of

counsel,     a    petitioner   bears    the    burden    to   prove    his   claims   by   a

preponderance of the evidence.              Commonwealth v. Turetsky, 925 A.2d

876 (Pa.Super. 2007), appeal denied, 596 Pa. 707, 940 A.2d 365 (2007).

The petitioner must demonstrate: (1) the underlying claim is of arguable

merit; (2) counsel had no reasonable strategic basis for the asserted action

or inaction; and (3) but for the errors and omissions of counsel, there is a

reasonable probability that the outcome of the proceedings would have been

different.   Id.       See also Commonwealth v. Kimball, 555 Pa. 299, 724

A.2d 326 (1999). “A reasonable probability is a probability that is sufficient

to   undermine          confidence     in     the     outcome     of   the     proceeding.”

Commonwealth v. Spotz, 624 Pa. 4, 34, 84 A.3d 294, 312 (2014)

(quoting Commonwealth v. Ali, 608 Pa. 71, 86-87, 10 A.3d 282, 291

(2010)). “Where it is clear that a petitioner has failed to meet any of the

three, distinct prongs of the…test, the claim may be disposed of on that

basis alone, without a determination of whether the other two prongs have

been met.” Commonwealth v. Steele, 599 Pa. 341, 360, 961 A.2d 786,

797 (2008).

      “The threshold inquiry in ineffectiveness claims is whether the

issue/argument/tactic which counsel has foregone and which forms the basis


                                              -3-
J-S10032-19


for the assertion of ineffectiveness is of arguable merit….” Commonwealth

v. Pierce, 537 Pa. 514, 524, 645 A.2d 189, 194 (1994). “Counsel cannot

be found ineffective for failing to pursue a baseless or meritless claim.”

Commonwealth v. Poplawski, 852 A.2d 323, 327 (Pa.Super. 2004).

          Once this threshold is met we apply the ‘reasonable basis’
          test to determine whether counsel’s chosen course was
          designed to effectuate his client’s interests. If we conclude
          that the particular course chosen by counsel had some
          reasonable basis, our inquiry ceases and counsel’s
          assistance is deemed effective.

Pierce, supra at 524, 645 A.2d at 194-95 (internal citations omitted).

          Prejudice is established when [a defendant] demonstrates
          that counsel’s chosen course of action had an adverse
          effect on the outcome of the proceedings. The defendant
          must show that there is a reasonable probability that, but
          for counsel’s unprofessional errors, the result of the
          proceeding would have been different.             A reasonable
          probability is a probability sufficient to undermine
          confidence in the outcome. In [Kimball, supra], we held
          that a “criminal defendant alleging prejudice must show
          that counsel’s errors were so serious as to deprive the
          defendant of a fair trial, a trial whose result is reliable.”

Commonwealth v. Chambers, 570 Pa. 3, 21-22, 807 A.2d 872, 883

(2002) (some internal citations and quotation marks omitted).

        After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Glenn B.

Bronson, we conclude Appellant’s issues merit no relief.        The PCRA court

opinion comprehensively discusses and properly disposes of the questions

presented. (See PCRA Court Opinion, filed August 6, 2018, at 6-9) (finding:

trial   counsel   objected   when   Commonwealth      attempted    to   introduce

                                      -4-
J-S10032-19


Brandon’s police statement before Commonwealth asked Brandon about

incident, and court sustained objection; later, when Brandon testified he

knew nothing about incident and did not recall making statement to police,

Commonwealth      introduced   Brandon’s    statement   to   police   as   prior

inconsistent statement; Commonwealth offered testimony from police

officers to prove Brandon had made statement, reviewed statement, made

no corrections to statement, and acknowledged statement accurately

memorialized what he had told police; Rules of Evidence did not require

Commonwealth to refresh Brandon’s recollection with prior statement before

introducing statement; further, Commonwealth’s offer of statement during

direct examination of Brandon, before evidence from detectives to prove

Brandon had made statement, gave Brandon opportunity to explain or deny

making statement; trial counsel was not ineffective for failing to raise second

objection to admission of Brandon’s prior statement to police; based on

foregoing, PCRA evidentiary hearing would have served no purpose).          The

record supports the PCRA court’s rationale.    Accordingly, we affirm on the

basis of the PCRA court opinion.

      Order affirmed.




                                     -5-
J-S10032-19


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/22/19




                          -6-
                           ,.,.., .......
)
)
l                                                                                                    Circulated 03/04/2019 04:02 PM
\

)
j
,.
I
,.
         1=\LED
         0
                                                 IN THE COURT OF COMMON PLEAS
                                            FIRST JUDICIAL DISTRICT OF PENNSYLVANIA
                                                     CRIMINAL TRIAL DIVISION

                                                                                     CP-51-CR-0000962-2008

                                                                              /--    -     _   _._   - . ·--
                      v.


                                                                             l IIIIIIIJll!WJIIIIII
                                                                                CP-51-Response to the Commonwealth's Motion to Dismiss Petitioner's Amended PCRA Petition, and
                .                                        .
the Commonwealth's Sur-reply to Defendant's Response to the Motion to Dismiss, this Court

ruled that the claims set forth in defendant's Amended Petition were without merit. That day,

pursuant to Pa.R.Crim.P. 907, the Court issued notice of its intent to dismiss the petition without

a hearing ("907 Notice'} Defendant filed a prose response to the 907 Notice on December 15,

2017. On April 26, 2018, the Court entered an order dismissing defendant's PCRA Petition. In

addition, the Court granted Ms. Bretschneider's motion to withdraw, and appointed Benjamin

Cooper, Esquire to represent defendant on appeal.

        Defendant has now appealed the Court's dismissal of his PCRA Petition, alleging that

trial counsel was ineffective for failing to object to the admissibility of a pretrial statement to

police given by Commonwealth witness Brandon Cottle. Defendant also claims that the PCRA

court erred by dismissing his claim without an evidentiary hearing. Appellant's Concise

Statement of Errors Complained of on Appeal in Accordance with Pa.R.A.P. § l 925(b)

CStatement of Errors") at ,i11�2.2 For the reasons set forth below, defendant's claim is without

merit and the PCRA Court's order dismissing his PCRA Petition should be affirmed.

                                        I. FACTUAL BACKGROUND

        The factual background of this matter is set forth in the Court's Rule 1925(a) opinion

filed in defendant's direct appeal as follows:

        At trial, the Commonwealth presented the testimony of Lasheena Cottle, Karen
        Childrey, Roslyn Spearman, Brandon Cottle, Ryan Gallagher, Dr. Sam Gulino,
        Philadelphia Police Officers Terrence Lewis and Andre Daniels, Philadelphia
        Police Detectives Crystal Williams, John McDermott, Thorsten Lucke, Joseph
        Bannberski, and Howard Peterman, Philadelphia Police Sergeant Stephen Crosby,
        and Philadelphia Fire Department Lieutenant Bordes Ramseur. Defendant
        presented the testimony of Cheryl Moses. Viewed in the light most favorable to


2
 The additional paragraphs in defendant's Statement of Errors contain argument in support of defendant's claims.
Defendant's claims have been reordered for ease of disposition.



                                                        2
        the Commonwealth as the verdict winner, their testimony established the
        following.

        On or about January l l , 2007, Brandon Cottle, the brother of the defendant, heard
        the defendant talking to Rick Hughes about killing a neighbor, Joseph Briggman.
        N.T. 3/6/2012 at 172-173.3 Two days after this conversation, on January 13,
        2007, defendant told Brandon Cottle to "{ c Jome on over with us and be the
        lookout." N.T. 3/6/2012 at 172; 3/7/2012 at 39. Brandon Cottle, defendant, and
        Rick Hughes entered the home of Mr. Briggman, located at 2421 North Patton
        Street. N.T. 3/6/2012 at 169-172. After the three men entered the home,
        defendant told Brandon Cottle to check upstairs to see if anyone other than Mr.
        Briggman was in the home. N.T. 3/6/2012 at 172. Brandon Cottle went upstairs,
        and when he came back down, defendant had Mr. Briggman in a chokehold. N.T.
        3/6/2012 at 172. Brandon Cottle went down to check the basement, and when he
        returned to the main floor of the house, defendant was still holding Mr. Briggman
        as Rick Hughes stabbed him repeatedly. N.T. 3/6/2012 at 172. At one point, Mr.
        Briggman broke free from defendant's grasp and stabbed him in the leg. N.T.
        3/6/2012 at 172-173; 3/7/2012 at 41-42.

        At the same time, Lasheena Cottle was getting ready for work in the home that
        she shared with her two brothers, defendant and Brandon Cottle, at 2428 North
        Patton Street. N.T. 3/5/2012 at 229-231. Rick Hughes, the father of her child,
        had spent the night at the home. N.T. 3/5/2012 at 230. As she prepared for work
        in her upstairs bathroom, she heard an explosion. N. T. 3/5/2012 at 231. She
        looked across the street and saw that the home belonging to her neighbor, Mr.
        Briggman, was on fire. N.T. 3/5/2012 at 231. Although Rick Hughes had spent
        the night in her home, and she had heard one of her brothers in the house that
        morning, Lasheena Cottle was alone in the house at the time that the fire broke
        out across the street. N.T. 3/5/2012 at 232-233.

        At the time of the explosion, Roslyn Spearman was buying drugs on the corner of
        Patton Street and York Street, approximately six to eight houses from Mr.
        Briggman Is residence, when she heard an explosion and saw defendant and
        Brandon Cottle running out of Mr. Briggman's residence. N.T. 3/6/2012 at 81-
        86. One block away from Ms. Spearman, another woman, Karen Childrey, was
        using drugs with her cousin on some outdoor steps on the 2500 block of Patton
        Street. N.T. 3/6/2012 at 59-60. Ms. Childrey heard a loud "boom," but did not
        know the source of the explosion. N.T. 3/6/2012 at 61-62.

        When the Philadelphia Fire Department arrived at the scene to investigate the
        explosion that had destroyed Mr. Briggman's house, they determined the cause of
        the fire and resulting explosion to be a person or persons lighting gasoline on fire
        within the house. N.T. 3/6/2012 at 39-42. While investigating the source of the
        fire, members of the Fire Department discovered the body of Mr. Briggman inside

3
  Rick Hughes's case was severed from defendant's due to the unavailability of his counsel. Brandon Cottle agreed
to cooperate and pied guilty to one count of conspiracy to commit murder (J 8 Pa.C.S. §§ 903, 2502).




                                                        3
       the house. N.T. 3/6/2012 at 18-19. Mr. Briggman was pronounced dead at the
       scene. N.T. 3/6/2012 at 113. Although the cause of his death was later
       determined to be multiple stab wounds, he was burned over 70 percent of his
       body from the fire. N. T. 3/6/2012 at 115, 122. Mr. Briggman had been stabbed
       five times in the head and neck, five times in the chest, once in the shoulder, and
       once in the back. N.T. 3/6/2012 at 115.

       Police arrived shortly after the explosion and approached Ms. Childrey and her
       cousin, who told police they did not know where the explosion came from, and
       that all they heard was a loud noise. N.T. 3/6/2012 at 62-63. After the police left,
       defendant approached Ms. Childrey and told her "don't talk to the cop." N.T.
       3/6/2012 at 64-65. Later in the day, defendant returned and told Ms. Childrey
       again not to talk to the police, this time threatening her with a gun. N.T. 3/6/2012
       at 64-65.

       On the night of January 13, 2007, Lasheena Cottle saw Rick Hughes for the first
       time since the fire that morning. N.T. 3/5/2012 at 233-234. He had bums and
       bruises on both his face and his hands. N.T. 3/5/2012 at 234. The next day,
       Lasheena Cottle noticed defendant limping and he told her he had been stabbed.
       N.T. 3/5/2012 at 235-236, 239.

       On June 7, 2007, the Fugitive Unit of the Philadelphia Police Department arrested
       defendant and Brandon Cottle for the murder of Mr. Briggman. N.T. 3/6/2012 at
       161; 3/7/2012 at 28. Brandon Cottle confessed to being the "lookout" for his
       brother and Rick Hughes as they killed defendant, and told the police other details
       of the crime. N.T. 3/6/2012 at 169-170; 3/7/2012 at 41-44. Defendant also gave
       a statement to police, in which he admitting selling crack cocaine to Mr.
       Briggman for years and that Mr. Briggman, in the past, had owed him money.
       N.T. 3/7/2012 at 9L He claimed that, on the day of the incident, he had gone over
       to Mr. Briggman's house to sell him drugs, and was there attacked by Mr.
       Briggman and some unknown man and was stabbed by Mr. Briggman in the leg.
       He claimed to have fled from the house after pushing Mr. Briggman onto a glass
       coffee table, but denied being present when anyone stabbed Mr. Briggman. N.T.
       3/7i2012 at 85-92. Police searched defendant and found a healed stab wound on
       his leg. N.T. 3/7/2012 at 45-48.
                 I




Trial Court Opinion, filed October 4, 2012, at pp. 2-5.

                                          II. DISCUSSION

       An appellate court's review of a PCRA court's grant or denial of relief "is limited to

determining whether the court's findings are supported by the record and the court's order is

otherwise free oflegal error." Commonwealth v. Yager, 685 A.2d 1000, 1003 (Pa. Super. 1996)




                                                 4
(citing Commonwealth v. Legg, 669 A.2d 389, 391 (Pa. Super. 1995)). The reviewing court "will

not disturb findings that are supported by the record." Id.

       Here, defendant's only substantive claim pertains to the alleged ineffective assistance of

trial counsel. Under Pennsylvania law, counsel is presumed effective and the burden to prove

otherwise lies with the petitioner. Commonwealth v. Basemore, 144 A.2d 717, 728 (Pa. 2000),

n.10 (citing Commonwealth v. Copenhefer, 719 A.2d 242, 250 (Pa. 1998)). To obtain collateral

relief based on the ineffective assistance of counsel, a petitioner must show that counsel's

representation fell below accepted standards of advocacy and that as a result thereof, the

petitioner was prejudiced. Strickland v. Washington, 466 U.S. 668, 694 (1984). In

Pennsylvania, the Strickland standard is interpreted as requiring proof that: (1) the claim

underlying the ineffectiveness claim had arguable merit; (2) counsel's actions lacked any

reasonable basis; and (3) the ineffectiveness of counsel caused the petitioner prejudice.

Commonwealth v. Miller, 987 A.2d 638, 648 (Pa. 2009); Commonwealth v. Pierce, 527 A.2d

973, 974� 75 (Pa. 1987). To satisfy the third prong of the test, the petitioner must prove that, but

for counsel's error, there is a reasonable probability that the outcome of the proceeding would

have been different. Commonwealth v. Sneed, 899 A.2d 1067, 1084 (Pa. 2006) (citing

Strickland, 466 U.S. at 694). If the PCRA court determines that any one of the three prongs

cannot be met, then the court need not hold an evidentiary hearing as such a hearing would serve

no purpose. Commonwealth v. Jones, 942 A.2d 903, 906 (Pa. Super. 2008), app. denied, 956

A.2d 433 (Pa. 2008).




                                                  5
        A. Failure to Object to the Introduction, Admission, and Reading of Brandon Cottle 's
           Pre-trial Statement to Police

         Defendant first claims that trial counsel failed to "object to the introduction, admission

and reading of Commonwealth witness Brandon Cottle's pretrial statement to police ... "

Statement of Errors at ,r 2. This claim is without merit.

        At trial, the Commonwealth presented the testimony o_f Brandon Cottle, defendant's

younger brother.4 Prior to defendant's trial, Brandon was interviewed by detectives and

confessed to acting as a lookout while defendant and his coconspirator, Rick Hughes, stabbed the

victim, Joseph Briggman, to death. N.T. 3/6/12 at 169-70. In his statement to the detectives,

Brandon gave detailed information regarding the murder. In particular, he told the detectives that

a few days prior to the murder, he had heard defendant and Hughes talking about killing

Briggman. He also stated that on the day of the murder, defendant instructed him to enter

Briggman's home with defendant and Hughes, and to check the home to see if anyone else was

there. N.T. 3/6/12 at 172. According to the statement, once Brandon checked the basement of

the home, he came upstairs to find defendant holding Briggman down, while Hughes was

repeatedly stabbing him. Id. However, at trial, Brandon denied knowing anything about the

incident and claimed not to remember giving the portions of his statement to detectives in which

he inculpated defendant and Hughes. N.T. 3/6/12 at 162-81. As a result, the Commonwealth

presented the signed police statement of Brandon Cottle, here at issue.

        Rule 803.1 ( 1) of the Pennsylvania Rules of Evidence sets forth an exception to the

hearsay rule for certain prior inconsistent statements of witnesses who testify at trial and are

subject to cross-examination. Included under this exception to the hearsay rule are statements

that have been reduced to a writing that was signed and adopted by the witness. Pa.RE.

4
 Because Brandon Cottle and his brother, defendant Christopher Cottle, both have the same surname, Brandon
Cottle is referred to hereafter as "Brandon."




                                                       6
803.1(1)(8). Such statements are admissible as substantive evidence even when the witness

repudiates the prior statement during his testimony at trial. As long as the Commonwealth

proves that the statement was signed by the witness and adopted at some time prior to the trial, it

is covered by this hearsay exception. See Commonwealth v. Brown, 52 A.3d 1139, 1169-71 (Pa.

2012). Such prior inconsistent statements alone may be sufficient to sustain a guilty verdict. Id.

       Here, Brandon, at trial, claimed to know nothing about the incident, and to not recall

giving his statement to detectives. Therefore, his statement to police containing detailed

information about the killing was plainly inconsistent with his trial testimony. Moreover, the

Commonwealth offered the testimony of Detective John McDermott, who took the statement

along with Detective David Baker, to prove that Brandon made the statement. N.T. 3/7/12 at 27-

44. In addition, Detective Chrystal Williams testified that she read back the entire statement to

Brandon, and that he made no corrections, signed each page of the statement, and acknowledged

that the statement accurately memorialized what he had told the detectives. N.T. 3/7/12 at 19-22,

25. Therefore, the statement was properly admitted as substantive evidence under Rule

803.l(l)(B).

       Defendant argues that defense counsel failed to object to the prosecutor reading

Brandon's statement to the jury without a proper foundation. In particular, he contends that the

statement was read, without counsel objecting, before Brandon gave any testimony inconsistent

with the statement, and before any writing was used to attempt to refresh his recollection. This

argument is meritless.

        It is true that the prosecutor attempted to introduce the statement before asking Brandon

anything about the events at issue in the case. Because Brandon had yet to give testimony

inconsistent with the statement, its introduction at that time would have been improper.




                                                  7
However, trial counsel did object to the introduction of the statement at that time, and the Court

sustained the objection. N.T. 3/6/12 at 161-65. Thereafter, Brandon denied knowing what

happened to the decedent, Joseph Briggman, during the month of the murder, even though

Brandon had pleaded guilty to conspiring to kill Briggman. N.T. 3/6/12 at 165-67. He claimed

that he was high when he pied guilty and when he gave the statement to detectives. Id at 166-

67. Once Brandon denied any knowledge of the killing, his detailed accounting of the events in

his statement was inconsistent with his trial testimony and was properly admitted. See

Commonwealth v. Carmody, 799 A.2d 143, 148-49 (Pa. Super. 2002) (where witness claimed

she had blacked out from alcohol and could not recall anything that had happened, her prior

statement to police was admissible).

       It is also true that the prosecutor made no attempt to refresh Brandon's recollection with

his prior statement. However, there is no requirement, in the Rules of Evidence or elsewhere,

that such an attempt be made before offering a prior inconsistent statement.

       Finally, it is true that the prosecutor read the statement during the direct examination of

Brandon, prior to offering the evidence from the detectives to prove that the statement had been

made and adopted by Brandon.· However, extrinsic evidence of a prior inconsistent statement is

generally not admissible, even just for impeachment purposes, unless the statement is first

disclosed to the witness, and the witness is given an opportunity to explain or deny the making of

the statement. Pa.R.E. 613(b).

       Accordingly, Brandon's statement to police was properly admitted as substantive

evidence under Rule 803. l(l)(B). Although the Commonwealth attempted to question Brandon

about the statement before a proper foundation had been laid, defense counsel objected and a

proper foundation was presented. Thereafter, any objection by counsel to the statement would




                                                 8
•   '   •   t




                Commonwealth v. Christopher Cottle                                   CP-5 l-CR-0000962-2008
                Type of Order: 1925(a) Opinion


                                                     PROOF OF SERVICE


                I hereby certify that I am this day serving the foregoing Court Order upon the person(s), and in
                the manner indicated below, which service satisfies the requirements of Pa.R.Crim.P.114:


                Defense Counsel/Party:
                                              Benjamin Cooper, Esquire
                                              1500 Walnut St
                                              22nd Floor
                                              Philadelphia, PA 19102

                Type of Service:      ( ) Personal (X) First Class Mail O Other, please specify:


                District Attorney:
                                              Lawrence Goode, Esquire
                                              Interim Supervisor, Appeals Unit
                                              Office of the District Attorney
                                              Three South Penn Square
                                              Philadelphia, PA 19107-3499

                Type of Service       ( ) Personal () First Class Mail (X) Other, please specify: Interoffice Mail


                Additional Counsel/Party:
                                              Joseph D. Seletyn, Esquire
                                              Prothonotary
                                              Office of the Prothonotary - Superior Court
                                              530 Walnut Street, Suite 315
                                              Philadelphia, PA 19106

                Type of Service:      ( ) Personal (X) First Class Mail ( ) Other, please specify:



                Dated: August 6, 2018